DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group I comprising claims 47 – 64 in the reply filed on 11/18/2021 is acknowledged.  Claim 65 has been rejoined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47 – 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Regarding claims 47 – 64, under Step 2A claims 47 – 64 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 47 as representative, claim 47 recites: 
a method for processing streaming data from a sequencer, the method comprising:
receiving multiple sequences from the sequencer;
storing each of the multiple sequences as data records on a database, each of the multiple sequences being associated with a counter indicative of a number of times the associated sequence has been sequenced;
progressively receiving a further sequence as streaming data from the sequencer;

upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, selecting the one of the multiple sequences in the database based on the matching score;
storing the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and
terminating the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold.
These limitations recite certain methods of organizing human activity, such as commercial or legal interactions (see: 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. This represents a marketing or sales activity which is a commercial or legal interaction and falls under certain methods of organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 47 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 47 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 47 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 47 do not add anything further than when they are considered individually.
In view of the above, representative claim 47 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 48 – 64 also do not integrate the abstract idea into a practical application. Notably, claims 48 – 64  recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 48 – 64 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered 
Considered individually or as a whole, claims 48 – 64 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 48 – 64 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47 – 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
New claims 47 – 65, filed 4/4/2019, are not supported by the specification in this application, and are therefore considered to be new matter. The effective filing date for this claimed subject matter is considered to be 4/4/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1.	Claim(s) 47 – 65 are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Smith et al. (WO 2018/170552 A1; “Smith”).
Regarding claim 47, Smith teaches a method for processing streaming data from a sequencer, the method (see claim 1) comprising:

storing each of the multiple sequences as data records on a database, each of the multiple sequences being associated with a counter indicative of a number of times the associated sequence has been sequenced;
progressively receiving a further sequence as streaming data from the sequencer;
while receiving the further sequence, matching the streaming data against each of the multiple sequences in the database to determine a matching score for each of the multiple sequences in the records of the database;
upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, selecting the one of the multiple sequences in the database based on the matching score;
storing the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and
terminating the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold.
Regarding claim 48, Smith teaches the method of claim 47, wherein terminating the receiving of the further sequence comprises sending a reject signal to the sequencer to abort sequencing the further sequence before the sequencer reaches the end of the further sequence and to allow a next sequence to be sequenced before the further sequence is fully sequenced (claim 2). 
Regarding claim 49, Smith teaches the method of claim 47, wherein storing the sequence as data records in the database is conditional on the matching score being below the matching threshold for the sequences stored in the database (claim 3). 

Regarding claim 51, Smith teaches the method of claim 50, wherein matching the streaming data comprises matching a digital representation of an electric signal indicative of the further sequence against the digital representation of the electric signal stored on the database (claim 5).
Regarding claim 52, Smith teaches the method of claim 51, wherein determining a matching score comprises performing dynamic time warping (claim 6).
Regarding claim 53, Smith teaches the method of claim 52, wherein performing dynamic time warping comprises selectively calculating cells in an associated dynamic programming matrix that are within a specified range or value (claim 7).
Regarding claim 54, Smith teaches the method of claim 47, further comprising upon the matching score exceeding a matching threshold for one of the multiple sequences in the database incrementing the counter for the one of the multiple sequences (claim 8).
Regarding claim 55, Smith teaches the method of claim 47, wherein matching the streaming data comprises matching the streaming data against a subset of the multiple sequences in the database, wherein the subset is based on the counter (claim 9).
Regarding claim 56, Smith teaches the method of claim 55, wherein the subset includes sequences for which the associated counter is above an abundance threshold (claim 10).
Regarding claim 57, Smith teaches the method of claim 47, wherein the sequencer comprises a nanopore (claim 11).

Regarding claim 59, Smith teaches the method of claim 47, wherein the data records form an associative array, each record comprises a key/value pair and the value comprises the sequence and the counter (claim 13).
Regarding claim 60, Smith teaches the method of claim 47, wherein receiving the multiple sequences comprises using an application programming interface (API) to receive the multiple sequences (claim 14).
Regarding claim 61, Smith teaches the method of claim 47, wherein storing the sequence as data records in the database comprises storing a digital representation of a nucleic acid sequence (claim 15).
Regarding claim 62, Smith teaches the method of claim 61, further comprising performing base calling on the further sequence while receiving the further sequence (claim 16).
Regarding claim 63, Smith teaches the method of claim 62, wherein determining the matching score comprises performing sequence alignment or comparison (claim 17).
Regarding claim 64, Smith teaches the method of claim 48, wherein storing the sequence as data records in the database is conditional on the matching score being below the matching threshold for the sequences stored in the database (claim 3).
Regarding claim 65, Smith teaches a computer system for processing streaming data from a sequencer, the computer system (see claim 18) comprising:
a data port to receive multiple sequences from the sequencer; 

a processor to: 
while progressively receiving a further sequence as streaming data from the sequencer, match the streaming data against each of the multiple sequences in the records of the database to determine a matching score for each of the multiple sequences in the records of the database; 
upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, select the one of the multiple sequences in the database based on the matching score; 
store the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and 
terminate the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold. 
2.	Claim(s) 47 – 65 are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Smith et al. (US 2020/0110752 A1; “Smith”).
Regarding claim 47, Smith teaches a method for processing streaming data from a sequencer, the method (see claim 1) comprising:
receiving multiple sequences from the sequencer;
storing each of the multiple sequences as data records on a database, each of the multiple sequences being associated with a counter indicative of a number of times the associated sequence has been sequenced;
progressively receiving a further sequence as streaming data from the sequencer;

upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, selecting the one of the multiple sequences in the database based on the matching score;
storing the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and
terminating the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold.
Regarding claim 48, Smith teaches the method of claim 47, wherein terminating the receiving of the further sequence comprises sending a reject signal to the sequencer to abort sequencing the further sequence before the sequencer reaches the end of the further sequence and to allow a next sequence to be sequenced before the further sequence is fully sequenced (claim 2). 
Regarding claim 49, Smith teaches the method of claim 47, wherein storing the sequence as data records in the database is conditional on the matching score being below the matching threshold for the sequences stored in the database (claim 3). 
Regarding claim 50, Smith teaches the method of claim 47, wherein storing the sequence as data records in the database comprises storing a digital representation of an electric signal received from the sequencer (claim 4).
Regarding claim 51, Smith teaches the method of claim 50, wherein matching the streaming data comprises matching a digital representation of an electric signal indicative of the 
Regarding claim 52, Smith teaches the method of claim 51, wherein determining a matching score comprises performing dynamic time warping (claim 6).
Regarding claim 53, Smith teaches the method of claim 52, wherein performing dynamic time warping comprises selectively calculating cells in an associated dynamic programming matrix that are within a specified range or value (claim 7).
Regarding claim 54, Smith teaches the method of claim 47, further comprising upon the matching score exceeding a matching threshold for one of the multiple sequences in the database incrementing the counter for the one of the multiple sequences (claim 8).
Regarding claim 55, Smith teaches the method of claim 47, wherein matching the streaming data comprises matching the streaming data against a subset of the multiple sequences in the database, wherein the subset is based on the counter (claim 9).
Regarding claim 56, Smith teaches the method of claim 55, wherein the subset includes sequences for which the associated counter is above an abundance threshold (claim 10).
Regarding claim 57, Smith teaches the method of claim 47, wherein the sequencer comprises a nanopore (claim 11).
Regarding claim 58, Smith teaches the method of claim 47, further comprising: monitoring the counters in the database to determine whether one or more counters exceed a depth threshold; and upon determining that one or more counters exceed a depth threshold, creating an alert that sufficient sequences have been sequenced (claim 12).

Regarding claim 60, Smith teaches the method of claim 47, wherein receiving the multiple sequences comprises using an application programming interface (API) to receive the multiple sequences (claim 14).
Regarding claim 61, Smith teaches the method of claim 47, wherein storing the sequence as data records in the database comprises storing a digital representation of a nucleic acid sequence (claim 15).
Regarding claim 62, Smith teaches the method of claim 61, further comprising performing base calling on the further sequence while receiving the further sequence (claim 16).
Regarding claim 63, Smith teaches the method of claim 62, wherein determining the matching score comprises performing sequence alignment or comparison (claim 17).
Regarding claim 64, Smith teaches the method of claim 48, wherein storing the sequence as data records in the database is conditional on the matching score being below the matching threshold for the sequences stored in the database (claim 3).
Regarding claim 65, Smith teaches a computer system for processing streaming data from a sequencer, the computer system (see claim 18) comprising:
a data port to receive multiple sequences from the sequencer; 
a database to store each of the multiple sequences as data records on a database, each of the multiple sequences being associated with a counter indicative of a number of times the associated sequence has been sequenced; 
a processor to: 

upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, select the one of the multiple sequences in the database based on the matching score; 
store the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and 
terminate the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47 – 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2011/0270533 A1; “Zhang”) in view of  Schnall-Levin et al. (US 2015/0066385 A1; “Schnall-Levin”).
Regarding claim 47, Zhang teaches a method for processing streaming data from a sequencer, the method comprising:
receiving multiple sequences from the sequencer (¶68);
storing each of the multiple sequences as data records on a database, each of the multiple sequences being associated with a counter indicative of a number of times the associated sequence has been sequenced (¶69);
progressively receiving a further sequence as streaming data from the sequencer (¶112);

upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, selecting the one of the multiple sequences in the database based on the matching score (¶¶69 – 79).
Zhang does not specifically teach the method for processing streaming data from a sequencer, the method further comprising:
storing the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and
terminating the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold.
Schnall-Levin teaches a related sequencing method comprising:
storing the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold (e.g., identifying contiguous sequences smaller than the threshold size and storing the sequence data in a data storage device; ¶¶94, 95, 97 and 98); and
terminating the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold (e.g., identifying contiguous sequences smaller than the threshold size and storing the sequence data in a data storage device, thereby terminating the sequence reads;¶¶94, 95, 97 and 98).
Both Zhang and Schnall-Levin are analogous art directed to sequencing methods. The combination of familiar elements is likely to be obvious when it does no more than yield KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang method to further incorporate the steps taught by Schnall-Levin with the motivation to  provide more effective and efficient  sequencing techniques. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 48, Zhang teaches the method of claim 47, wherein terminating the receiving of the further sequence comprises sending a reject signal to the sequencer to abort sequencing the further sequence before the sequencer reaches the end of the further sequence and to allow a next sequence to be sequenced before the further sequence is fully sequenced (¶68). 
Regarding claim 49, Zhang teaches the method of claim 47, wherein storing the sequence as data records in the database is conditional on the matching score being below the matching threshold for the sequences stored in the database (¶¶69 – 79). 
Regarding claim 50, Zhang teaches the method of claim 47, wherein storing the sequence as data records in the database comprises storing a digital representation of an electric signal received from the sequencer (¶68).
Regarding claim 51, Zhang teaches the method of claim 50, wherein matching the streaming data comprises matching a digital representation of an electric signal indicative of the 
Regarding claim 52, Zhang teaches the method of claim 51, wherein determining a matching score comprises performing dynamic time warping (¶¶8 and 69).
Regarding claim 53, Zhang teaches the method of claim 52, wherein performing dynamic time warping comprises selectively calculating cells in an associated dynamic programming matrix that are within a specified range or value (¶¶8 and 69).
Regarding claim 54, Zhang teaches the method of claim 47, further comprising upon the matching score exceeding a matching threshold for one of the multiple sequences in the database incrementing the counter for the one of the multiple sequences (¶¶8 and 69).
Regarding claim 55, Zhang teaches the method of claim 47, wherein matching the streaming data comprises matching the streaming data against a subset of the multiple sequences in the database, wherein the subset is based on the counter (¶¶8 and 69).
Regarding claim 56, Zhang teaches the method of claim 55, wherein the subset includes sequences for which the associated counter is above an abundance threshold (¶¶69 – 79).
Regarding claim 57, Zhang teaches the method of claim 47, wherein the sequencer comprises a nanopore (¶62).
Regarding claim 58, Zhang teaches the method of claim 47, further comprising: monitoring the counters in the database to determine whether one or more counters exceed a depth threshold; and upon determining that one or more counters exceed a depth threshold, creating an alert that sufficient sequences have been sequenced (¶¶69 – 79).

Regarding claim 60, Zhang teaches the method of claim 47, wherein receiving the multiple sequences comprises using an application programming interface (API) to receive the multiple sequences (¶69 – 79).
Regarding claim 61, Zhang teaches the method of claim 47, wherein storing the sequence as data records in the database comprises storing a digital representation of a nucleic acid sequence (¶69).
Regarding claim 62, Zhang teaches the method of claim 61, further comprising performing base calling on the further sequence while receiving the further sequence (¶¶8 and 69).
Regarding claim 63, Zhang teaches the method of claim 62, wherein determining the matching score comprises performing sequence alignment or comparison (¶69).
Regarding claim 64, Zhang teaches the method of claim 48, wherein storing the sequence as data records in the database is conditional on the matching score being below the matching threshold for the sequences stored in the database (¶¶69 – 79).
Regarding claim 65, Zhang teaches a computer system for processing streaming data from a sequencer, the computer system comprising:
a data port to receive multiple sequences from the sequencer (¶68); 
a database to store each of the multiple sequences as data records on a database, each of the multiple sequences being associated with a counter indicative of a number of times the associated sequence has been sequenced (¶69); 

while progressively receiving a further sequence as streaming data from the sequencer (¶112), match the streaming data against each of the multiple sequences in the records of the database to determine a matching score for each of the multiple sequences in the records of the database (¶¶8 and 69); and
upon the matching score exceeding a matching threshold for one of the multiple sequences in the database, select the one of the multiple sequences in the database based on the matching score (¶¶69 – 79).
Zhang does not specifically teach the method for processing streaming data from a sequencer, the method further comprising:
store the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold; and 
terminate the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold. 
Schnall-Levin teaches a related sequencing method comprising:
storing the further sequence on non-volatile memory where the counter value associated with the selected sequence is below a saturation threshold (e.g., identifying contiguous sequences smaller than the threshold size and storing the sequence data in a data storage device; ¶¶94, 95, 97 and 98); and
terminating the receiving of the further sequence where the counter value associated with the selected sequence is above the saturation threshold (e.g., identifying contiguous sequences smaller than the threshold size and storing the sequence data in a data storage device, thereby terminating the sequence reads;¶¶94, 95, 97 and 98).
KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang method to further incorporate the steps taught by Schnall-Levin with the motivation to  provide more effective and efficient  sequencing techniques. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796